      Case 1:21-cv-02209-GBD-RWL Document 26 Filed 09/15/21 Page 1 of 1




                                                                                              9/15/2021




                                                                            September 15, 2021
VIA ECF
The Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

                      Re:    Williams v. Mac And Sons, Inc.,
                             Case No.: 1:21-cv-2209-GBD
Dear Judge Lehrburger,

        The undersigned represents Milton Williams, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above referenced matter against Defendant, Justin Henke
D/B/A Henke Foods, (“Defendant”). The undersigned respectfully requests that the Initial
Conference scheduled for September 27, 2021 at 11:00 AM (Dkt. 24) be adjourned for 30 days.
This adjournment is requested because the Parties are close to resolving the specifics of a
possible resolution of the matter. This is Plaintiff’s second request for an adjournment.

       Thank you for your attention to this matter. Should the Court have any questions, please
do not hesitate to contact the undersigned attorney.

                                                                         Respectfully submitted,
                                                                GOTTLIEB & ASSOCIATES
cc: All counsel of record via ECF
                                                                    /s/Michael A. LaBollita, Esq.
                                                                       Michael A. LaBollita, Esq.



                Adjournment granted; no further extensions.



                                                    9/15/2021
